DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections and 35 U.S.C. 112 rejections are withdrawn in view of Applicant’s amendments to the claims.
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive. Applicant traverses the 35 U.S.C. 102 and 103 rejections over Hou et al. (CN 105463291) on the grounds that the composition of Hou is designed to avoid the presence of hard phases such as iron or nickel phosphide. Applicant prevents no evidence, either in the form of experimental data or citation to Hou, to support this argument. The arguments of counsel cannot take the place of evidence in the record. See MPEP 2145. Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained. 
Applicant traverses the 35 U.S.C. 103 rejection over Boisvert et al. (US 2018/0105906) on the grounds that Boisvert is not prior art under 35 U.S.C. 102(b)(1). Applicant’s argument is not persuasive. The 35 U.S.C. 102(b)(1) exception applies when a disclosure is made by the inventor or joint inventor or by another who obtained the subject matter disclosed from the inventor or joint inventor. Boisvert et al. lists four inventors, three of which are named in the instant application. However, there is no evidence explaining or accounting for the contribution of the fourth inventor of Boisvert. Accordingly, the exception does not apply to Boisvert. The arguments of counsel cannot .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hou et al. (CN 105463291).
Regarding claims 1, 3, 18 and 20-21, Hou teaches a powder metal material containing Fe, Cu, Sn, Ni, Co, Mn, Cr, Ti, P and W (¶ 14). Other elements are not disclosed as necessarily present. One of ordinary skill in the art would expect hard phase phosphides of iron and nickel to form in the alloy of Hou so long as phosphorus is present in the composition, absent objective evidence to the contrary. See MPEP 2112. Hou also teaches Cu is present in the amount 15%-45% by weight (¶ 14). The composition disclosed in Hou lies within the claimed composition, thereby anticipating it. See MPEP 2131.03. The powder is used to make a sintered component (¶ 30). Hou teaches that the powder metal is obtained by obtaining a melt having the alloy composition (¶ 126) and water atomizing to obtain powder (¶ 126). The powder is prealloyed (¶ 123).
Regarding claim 2, Hou teaches a powder metal composition in weight percent as compared to the claimed composition:

Claim 2
Hou, ¶ 43
Cu
15%-50%
20%-35%
Sn
0-10%
3%-10%
Fe
0-89%
40%-60%
Ni
0-50%
3%-10%
Co
0-89%
8%-20%

0-1.0%
-
C
0-6.0%
-
N
0-1.0%
-
P
0-2.0%
* 0-2%
S
0-2.0%
-
Al
0-15%
-
Si
0-8%
-
Cr
0-40%
* 0-2%
Mn
0-25%
* 0-2%
Mo
0-50%
-
W
0-30%
* 0-2%
Bi
0-5%
-
Nb
0-10%
-
Ta
0-10%
-
Ti
0-10%
* 0-2%
V
0-10%
-
Zr
0-10%
-
Hf
0-10%
-

* Mn, Cr, W, Ti, and P are collectively 0-2%
The composition disclosed in Hou lies within the claimed composition, thereby anticipating it. See MPEP 2131.03.
Regarding claim 4, based on the composition disclosed in Hou (¶ 14), the total amount of Cu, Sn, Fe, Ni and Co is at least 47% by weight. This range lies within the claimed range, thereby anticipating it. See MPEP 2131.03.
Regarding claim 5, Hou does not teach Nb, Ta, V, Zr or Hf are present. However, Ti is present in an amount up to 5% by weight (¶ 14). This range lies within the claimed range, thereby anticipating it. See MPEP 2131.03.
Regarding claim 6, based on the composition disclosed in Hou, Fe is present in 40%-60% by weight, Cu is present in 20%-35% by weight and Ti is at most 2% by weight (¶ 43). The total amount of Cu, Sn, Fe, Ni and Co is at least 74% by weight (¶ 43). The ranges lie within the claimed ranges, thereby anticipating them. See MPEP 2131.03.
Regarding claims 7-8, the claimed composition is compared to a disclosed composition of Hou:

Claim 7
Claim 8
Hou, ¶ 58
Fe
30%-78%
30%-78%
62%
Cu
20%-40%
20%-40%
20%
Sn

1%-5%
4%
Ni

0.5%-34%
8%
Co

0.5%-25%
6%


The claimed composition is thus anticipated by Hou.
Regarding claims 9-11 and 13-14, the claimed composition is compared to a disclosed composition of Hou:

Claim 9
Claim 11 and 14
Hou, ¶ 112
Cu
25%-35%

30%
Fe
30%-78%

45%
Ni

-
Not present
Co

0.5%-25%
20%
Sn

1%-5%
5%
Fe+Cu+Sn+Ni+Co
≥55%

100%
Nb+Ta+Ti+V+Zr+Hf
≤10%

0%


With respect to claims 10 and 13, the listed elements are all optional elements which are not present in the prior art alloy. Thus, the claimed composition is anticipated by Hou.
Regarding claim 19, the instant specification does not recite any particular process steps to obtain the claimed structure in the metal powder. Since the composition of Hou is substantially similar to that claimed, one of ordinary skill in the art would expect the metal powder of Hou to also contain the same claimed first and second areas as well as the claimed hard phase weight percentage of the second area, absent objective evidence to the contrary. See MPEP 2112.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 6-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (CN 105463291), as applied to claim 1.
Regarding claim 2, Hou teaches a powder metal composition in weight percent as compared to the claimed composition:

Claim 2
Hou, ¶ 14
Cu
15%-50%
15%-45%
Sn
0-10%
1%-15%
Fe
0-89%
30%-65%
Ni
0-50%
0%-15%
Co
0-89%
1%-30%
B
0-1.0%
-
C
0-6.0%
-
N
0-1.0%
-
P
0-2.0%
* 0-5%
S
0-2.0%
-
Al
0-15%
-
Si
0-8%
-
Cr
0-40%
* 0-5%
Mn
0-25%
* 0-5%
Mo
0-50%
-
W
0-30%
* 0-5%
Bi
0-5%
-
Nb
0-10%
-
Ta
0-10%
-
Ti
0-10%
* 0-5%
V
0-10%
-
Zr
0-10%
-
Hf
0-10%
-

* Mn, Cr, W, Ti, and P are collectively 0-5%
The composition disclosed in Hou overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, based on the composition disclosed in Hou (¶ 14), the total amount of Cu, Sn, Fe, Ni and Co is at least 47% by weight. Ti is present in an amount up to 5% by weight (¶ 14). This range lies overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 7-8, the claimed composition is compared to a disclosed composition of Hou:

Claim 7
Claim 8
Hou, ¶ 14
Fe
30%-78%
30%-78%
30%-65%
Cu
20%-40%
20%-40%
15%-45%
Sn

1%-5%
1%-15%
Ni

0.5%-34%
0%-15%
Co

0.5%-25%
1%-30%


The prior art composition overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-11 and 13-14, the claimed composition is compared to a disclosed composition of Hou:

Claim 9
Claim 11 and 14
Hou, ¶ 14
Cu
25%-35%

30%-65%
Fe
30%-78%

15%-45%
Ni

-
0%-15%
Co

0.5%-25%
1%-30%
Sn

1%-5%
1%-15%
Fe+Cu+Sn+Ni+Co
≥55%

≥45%
Nb+Ta+Ti+V+Zr+Hf
≤10%

≤5%


With respect to claims 10 and 13, the listed elements are all optional elements which are not necessarily present in the prior art composition. Thus, the prior composition overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as unpatentable over Boisvert et al. (US 2018/0105906).
Regarding claims 1, 18 and 20-22, Boisvert teaches a powder metal material containing C and Si, at least one of Fe, Ni or Co, and elements selected from Cu, Sn, Al, S, P, B, N, Cr, Mn, Mo, V, Nb, W, Ti, Ta and Zr (¶ 5, 21). One of ordinary skill in the art would expect hard phase phosphides of iron and nickel, silicides of W, Nb, Mo and Co, borides of Fe and Ti, nitrides of Fe and Ti, as well as intermetallics such as FeMo, CoTi and NiMo to form in the alloy of Boisvert so long as the elements are present in the composition, absent objective evidence to the contrary. See MPEP 2112. Boisvert also teaches Cu may be present in the amount of 0-40% wt (see Tables 1-4, Fig. 1). Boisvert also teaches forming sintered parts using this powder metal such as valve guides and valve seat inserts (¶ 3, 8). Boisvert discloses the powder metal is made by atomizing a melt having the composition disclosed (¶ 50). Thus it is apparent that copper is prealloyed in the alloy before atomizing. The atomizing step is carried out via water or gas atomizing (¶ 6).
Regarding claim 2, Boisvert teaches the following powder metal composition as compared to the claimed composition, by weight:

Claim 2
Boisvert, Fig. 1
Cu
15%-50%
0-40%
Sn
0-10%
0-25%
Fe
0-89%
Balance.
Ni
0-50%
0-49%
Co
0-89%
0-35%
B
0-1.0%
0-1.0%
C
0-6.0%
1.0%-6.5%
N
0-1.0%
0-1.0%
P
0-2.0%
0-2.0%
S
0-2.0%
0-2.0%
Al
0-15%
0-10%

0-8%
0.1-6.0%
Cr
0-40%
0-40%
Mn
0-25%
0-25%
Mo
0-50%
0-7.0%
W
0-30%
0-10.0%
Bi
0-5%
-
Nb
0-10%
0-10.0%
Ta
0-10%
0-10.0%
Ti
0-10%
0-10.0%
V
0-10%
0-10.0%
Zr
0-10%
0-10.0%
Hf
0-10%
-


Boisvert therefore teaches an alloy composition which overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Boisvert does not disclose other elements being necessarily present.
Regarding claim 4, the ranges disclosed by Boisvert for Cu, Sn, Fe, Ni and Co together overlap with the range of “at least 40 wt. %” as claimed, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, the ranges disclosed by Boisvert for Nb, Ta, Ti, V and Zr together overlap with the range of “not greater than 10 wt. %” as claimed, creating a prima facie case of obviousness. See MPEP 2144.05 I. In addition, Boisvert discloses examples where these elements do not exceed 10% by weight (see Tables 1-4).
Regarding claim 6, Boisvert teaches overlapping ranges for Cu and Fe (see Table above). Furthermore, the ranges disclosed by Boisvert for Cu, Sn, Fe, Ni and Co together overlap with the range of “at least 50 wt. %” as claimed, creating a prima facie case of obviousness. See MPEP 2144.05 I. The ranges disclosed by Boisvert for Nb, Ta, Ti, V and Zr together overlap with the range of “not greater than 10 wt. %” as claimed, creating a prima facie case of obviousness. See MPEP 2144.05 I. In addition, 
Regarding claims 7-8, the ranges disclosed by Boisvert overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, the ranges disclosed by Boisvert for Nb, Ta, Ti, V and Zr together overlap with the range of “not greater than 10 wt. %” as claimed, creating a prima facie case of obviousness. See MPEP 2144.05 I. In addition, Boisvert discloses examples where these elements do not exceed 10% by weight (see Tables 1-4).

Claim 7
Claim 8
Boisvert, Fig. 1
Sn

1.0-5.0%
0-25%
Ni

0.5%-34%
0-49%
Co

0.5%-25%
0-35%
B
0.001%-0.2%

0-1.0%
C
1.1%-5.0%

1.0%-6.5%
N
0.05-0.5%

0-1.0%
P
1.0%-2.0%

0-2.0%
S
0.2%-1.2%

0-2.0%
Al
1.0%-8.0%

0-10%
Si
0.2%-4.0%

0.1-6.0%
Cr
2.0%-10%

0-40%
Mn
0.1%-15%

0-25%
Mo
0.5%-30%

0-7.0%
W
0.5%-25%

0-10.0%
Bi
0.5%-3.0%

-
Nb
0.5%-5.0%

0-10.0%
Ta
0.5%-3.0%

0-10.0%
Ti
0.5%-3.0%

0-10.0%
V
0.5%-8%

0-10.0%
Zr
0.5%-3.0%

0-10.0%
Hf
0.5%-3.0%

-


Regarding claim 9, Boisvert discloses the following composition as compared to that claimed:

Claim 9
Boisvert, Fig. 1
Cu
25%-35%
0-40%

30%-78%
Balance.
Ni

0-49%
Co

0-35%
Sn

0-25%
Fe+Cu+Sn+Ni+Co
≥55%
0-100%
Nb+Ta+Ti+V+Zr+Hf
≤10%
0-50%


The composition disclosed overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. In addition, with respect to Nb+Ta+Ti+V+Zr+Hf, Boisvert discloses examples where these elements do not exceed 10% by weight (see Tables 1-4).
Regarding claims 10-11 and 13-14, 

Claims 10 and 13
Claims 11 and 14
Boisvert, Fig. 1
Sn

1.0-5.0%
0-25%
Ni

0.5%-34%
(0.5%-20% cl. 14)
0-49%
Co

0.5%-25%
0-35%
B
0.001%-0.2%

0-1.0%
C
1.1%-5.0%

1.0%-6.5%
N
0.05-0.5%

0-1.0%
P
1.0%-2.0%

0-2.0%
S
0.2%-1.2%

0-2.0%
Al
1.0%-8.0%
(2%-5% for cl. 13)

0-10%
Si
0.2%-4.0%
(0.5%-3.5% cl. 13)

0.1-6.0%
Cr
10.1-35%
(4%-20% cl. 13)

0-40%
Mn
0.1%-15%

0-25%
Mo
0.5%-40%
(1.5%-40% cl. 13)

0-7.0%
W
0.5%-25%
(1%-25% cl. 13)

0-10.0%
Bi
0.5%-3.0%

-
Nb
0.5%-5.0%

0-10.0%
Ta
0.5%-3.0%

0-10.0%
Ti
0.5%-3.0%

0-10.0%
V
0.5%-8%

0-10.0%
Zr
0.5%-3.0%

0-10.0%
Hf
0.5%-3.0%

-


The composition disclosed overlaps with the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Boisvert discloses the following composition as compared to that claimed:

Claim 15
Boisvert, Fig. 1
Cu
20%-40%
0-40%
Co
30%-78%
0-35%
Ni

0-49%
Fe

Balance.
Sn

0-25%
Fe+Cu+Sn+Ni+Co
≥55%
0-100%
Nb+Ta+Ti+V+Zr+Hf
≤10%
0-50%


The composition disclosed overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. In addition, with respect to Nb+Ta+Ti+V+Zr+Hf, Boisvert discloses examples where these elements do not exceed 10% by weight (see Tables 1-4).
Regarding claims 16-17, 

Claim 16
Claim 17
Boisvert, Fig. 1
Sn

1.0%-5.0%
0-25%
Fe

0.5%-25%
0-49%
Ni

0.5%-34%
0-35%
B
0.001%-0.2%

0-1.0%
C
0.5%-4.0%

1.0%-6.5%
N
0.05-0.5%

0-1.0%
P
1.0%-2.0%

0-2.0%
S
0.2%-1.2%

0-2.0%
Al
1.0%-8.0%

0-10%
Si
0.5%-5.0%

0.1-6.0%
Cr
10.1-35%

0-40%
Mn
0.1%-15%

0-25%
Mo
0.5%-40%

0-7.0%
W
0.5%-25%

0-10.0%
Bi
0.5%-3.0%

-
Nb
0.5%-5.0%

0-10.0%

0.5%-3.0%

0-10.0%
Ti
0.5%-3.0%

0-10.0%
V
0.5%-8%

0-10.0%
Zr
0.5%-3.0%

0-10.0%
Hf
0.5%-3.0%

-


The composition disclosed overlaps with the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 19, the instant specification does not recite any particular process steps to obtain the claimed structure in the metal powder. Since the composition of Boisvert is substantially similar to that claimed, one of ordinary skill in the art would expect the metal powder of Boisvert to also contain the same claimed first and second areas as well as the claimed hard phase weight percentage of the second area, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784